DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the eight poles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ionel (US 2008/0224558 A1).
RE claim 1, Ionel teaches a rotor 50 (Figs.1, 31, 33, see ¶ 126 for feature of lamination are included, but not illustrated together) applied to a driving motor (¶ 49) and including a plurality of rotor cores 530, 535 configured to define a plurality of slots 55, into which permanent magnets 45 are inserted, wherein each of the plurality of rotor cores includes a first zone 56 (N/S pole) and a second zone 56 (N/S pole) different from each other in terms of positions (first/second zone are separated by symmetrical line 220b) at which fixing protrusions (FP) (see annotated Fig.1 below) configured to fix the permanent magnets are provided in the plurality of slots (Fig.33), and wherein the plurality of rotor cores is stacked so that the first zones in a predetermined number of the plurality of rotor cores 530, 535 overlap the second zones in a predetermined number of the rotor cores (see ¶ 73, Fig.4 and Figs.32, 33 for rotor lamination can be flipped 180°).
[AltContent: arrow][AltContent: textbox (First Zone (Z1))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Zone (Z2))][AltContent: arrow][AltContent: textbox (Fixing protrusions (FP))]
    PNG
    media_image1.png
    961
    807
    media_image1.png
    Greyscale


RE claim 12/1, Ionel teaches the fixing protrusions (FP) are provided at a first side of the first zone (Z1) divided by an axis of the driving motor configured for one pole of the rotor, and wherein the fixing protrusions (FP) are provided at a second side of the second zone (Z2).

RE claim 13/12, Ionel teaches the axis 90 of the driving motor is an axis at which magnetic flux of the driving motor is generated, and defined in a space between each pair of permanent magnets 45 (Fig.1).

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ionel (US 2010/0026128 A1, hereinafter referred to as “Ionel’128”).
RE claim 14, Ionel’128 teaches a rotor 200 (Fig.3) applied to a driving motor, the rotor including a plurality of rotor cores 301-306 configured to define a plurality of slots 211-216, into which permanent magnets 104 are inserted, wherein each of the plurality of rotor cores includes a first zone 234 provided with fixing protrusions (FP) (protrusion FP at slot 201a) configured to fix the permanent magnets (¶ 45) and a second zone 232 provided with no fixing protrusions (Fig.2), and wherein the plurality of rotor cores is stacked so that the first zones 234 in a predetermined number of the plurality of rotor cores overlap the second zones 232 in a predetermined number of the rotor cores 200 (Figs.2, 3).

[AltContent: textbox (Shaft key (K))][AltContent: arrow][AltContent: textbox (Fixing protrusions (FP))][AltContent: arrow]
    PNG
    media_image2.png
    870
    818
    media_image2.png
    Greyscale

	
	
RE claim 15/14, Ionel’128 teaches the fixing protrusions are provided asymmetrically based on a shaft key (K) of the plurality of rotor cores 301, 302 (Fig.3).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ionel in view of Klein et al. (US 20140265707 A1).
RE claim 3/1, Ionel has been discussed above. Ionel further teaches among the fixing protrusions, a first fixing protrusion (FP), a second fixing protrusion (FP) (see Figs.1, 33 for plural fixing protrusion).
Ionel does not expressively show the fixing configured to contact a first surface of each of the permanent magnets in a direction in which the permanent magnets extend is disposed in the first zone, and the second fixing protrusion configured to contact with a second surface of each of the permanent magnets in a direction in which the permanent magnets extend is disposed in the second zone.
	Klein teaches the fixing protrusions (FP) configured to contact a first surface of each of the permanent magnets (124) in a direction in which the permanent magnets extend is disposed in the first zone (left side of axis 104), and the second fixing protrusion (FP) configured to contact with a second surface of each of the permanent magnets 124 in a direction in which the permanent magnets extend is disposed in the second zone (Fig.1 and 2 for magnet 124 stay in the same slot of adjacent plane 104. In other words, when the rotor 108 rotated with respect to rotor core 110, the fixing protrusion of core 108 fixed magnet 124 in a first surface and fixing protrusion of core 110 fixe the same magnet at a second surface), doing so may produce a desirable cogging torque characteristic via the cancellation of otherwise undesirable contributions from each of the laminations (¶ 29).

[AltContent: arrow][AltContent: textbox (Fixing protrusions (FP))]
    PNG
    media_image3.png
    600
    579
    media_image3.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionel by having the fixing configured to contact a first surface of each of the permanent magnets in a direction in which the permanent magnets extend is disposed in the first zone, and the second fixing protrusion configured to contact with a second surface of each of the permanent magnets in a direction in which the permanent magnets extend is disposed in the second zone, as taught by Klein, for the same reasons as discussed above.

	Claim 10 is rejected for similar reason as claim 3.

RE claim 11/10, Ionel in view of Klein has been discussed above. Ionel further teaches the axis 90 of the driving motor is an axis 90 at which magnetic flux of the driving motor is generated, and defined in a space between each pair of permanent magnets 45 (Fig.1).

Claims 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ionel in view of Zhu et al. (US 2019/0363619 A1).
RE claim 2/1, Ionel has been discussed above, Ionel does not teach the fixing protrusions are provided asymmetrically based on a shaft key of the plurality of rotor cores.
Zhu teaches the fixing protrusions 148 are provided asymmetrically based on a shaft key 162 of the plurality of rotor cores 138 (Fig.2A). The location of the shaft key and magnet fixing protrusions can be re-arranged to optimize flux efficiency in the rotor core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionel by having fixing protrusions are provided asymmetrically based on a shaft key of the plurality of rotor cores, as taught by Zhu, for the same reasons as discussed above.

RE claim 4/1, Ionel has been discussed above. Ionel further teaches each of the plurality of rotor cores includes a first shaft key and a second shaft key (see Figs.1 and 11 for plural shaft key 125), wherein the plurality of rotor cores includes first rotor cores and second rotor cores having different stacking directions, and wherein the first rotor cores and the second rotor cores are stacked (see ¶ 73, Fig.4 and Figs.32, 33 for rotor lamination can be flipped 180) so that the first shaft keys 125 of the first rotor cores 530 and the second shaft keys 125 of the second rotor cores 535 overlap each other (see Fig.32).
Ionel teaches the shaft key is formed on the rotor shaft and recessed formed on the rotor core instead of the shaft key configured to be coupled to recesses of a shaft of the driving motor.
However, Ionel suggests that other method can be used to inhibit unwanted relative rotation.
Zhu teaches the shaft key 96 configured to be coupled to recesses (keyway) of a shaft (see ¶ 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionel by having shaft key configured to be coupled to recesses of a shaft of the driving motor, as taught by Zhu, for the same reasons as discussed above.

RE claim 5/4, Ionel in view of Zhu has been discussed above. Ionel further teaches the first zones of the first rotor cores and the second zones of the second rotor cores are stacked to overlap each other (see ¶ 73, Fig.4 and Figs.32, 33 for rotor lamination can be flipped 180), and wherein a first surface and a second surface of the permanent magnets are fixed in directions in which the permanent magnets extend by the first fixing protrusions provided in the first zone and the second fixing protrusions provided in the second zone (see Figs.30-32 for rotor core flip by 180°. In other words, the same magnet is fixed by protrusion in first zone and second zone).

RE claim 6/4, Ionel in view of Zhu has been discussed above. Ionel further teaches the second rotor cores are stacked after the first rotor cores are stacked to form the rotor (see Figs.30-32 for rotor core stacked one after another).
The limitation “after” can also be interpreted as a product-by-process limitation in which Ionel does not teach one stacked after or stacked simultaneously. However, it is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

RE claim 7/4, Ionel in view of Zhu has been discussed above. Ionel further teaches the first rotor cores 530 and the second rotor cores 535 are alternately stacked to form the rotor (Fig.32).

RE claim 8/1, Ionel in view of Zhu has been discussed above. Ionel does not teach each of the plurality of rotor cores includes eight poles, wherein the first zone is a zone occupied by four successive poles, among the eight poles, and wherein the second zone is a zone other than the first zone.
Zhu teaches each of the plurality of rotor cores includes eight poles (Fig.2), wherein the Zhu zone is a zone occupied by four successive poles, among the eight poles, and wherein the second zone is a zone other than the first zone (Fig.2). The number of poles can be adjusted to increase efficiency of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionel by having each of the plurality of rotor cores includes eight poles, wherein the first zone is a zone occupied by four successive poles, among the eight poles, and wherein the second zone is a zone other than the first zone, as taught by Zhu, for the same reasons as discussed above.

RE claim 9/1, Ionel has been discussed above. Ionel further teaches a position of a fixing protrusion (FP) provided in one pole of the poles 56, among the fixing protrusions, is different from a position of a fixing protrusion (FP) provided in another pole of the poles 56, among the fixing protrusions, another pole 56 being disposed opposite to the one pole 56 based on a rotation shaft hole 110 of the rotor 50 (Fig.1).
Ionel does not teach the plurality of rotor cores includes eight poles.
Zhu rotor cores includes eight poles (Fig.2). The number of poles can be adjusted to increase efficiency of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionel by having each of the plurality of rotor cores includes eight poles, wherein the first zone is a zone occupied by four successive poles, among the eight poles, and wherein the second zone is a zone other than the first zone, as taught by Zhu, for the same reasons as discussed above.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ionel’128 in view of Zhu et al. (US 2019/0363619 A1).
RE claim 16/14, Ionel’128 teaches each of the plurality of rotor cores includes a first shaft key (K) and a second shaft key (K), wherein the plurality of rotor cores includes first rotor cores and second rotor cores (e.g.: 301, 302) having different stacking directions, and wherein the first rotor cores and the second rotor cores are stacked so that the first shaft keys of the first rotor cores and the second shaft keys of the second rotor cores overlap each other (Fig.3).
Ionel teaches the shaft key is formed on the rotor shaft and recessed formed on the rotor core instead of the shaft key configured to be coupled to recesses of a shaft of the driving motor.
However, Ionel suggests that other method can be used to inhibit unwanted relative rotation.
Zhu teaches the shaft key 96 configured to be coupled to recesses (keyway) of a shaft (see ¶ 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionel by having shaft key configured to be coupled to recesses of a shaft of the driving motor, as taught by Zhu, for the same reasons as discussed above.

RE claim 17/14, Ionel’128 in view of Zhu has been discussed above. Ionel’128 further teaches each of the plurality of rotor cores includes magnetic poles (Fig.2), wherein the first zone is a zone occupied by successive poles, among the poles, and wherein the second zone is a zone other than the first zone (Fig.2).
Zhu teaches each of the plurality of rotor cores includes eight poles (Fig.2). The number of poles can be adjusted to increase efficiency of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionel’128 by having each of the plurality of rotor cores includes eight poles, as taught by Zhu, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834